Citation Nr: 0007014	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 476A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
16, 1998, Board decision, which denied entitlement to service 
connection for a bilateral hearing loss.





REPRESENTATION

Moving Party Represented by:  Florida Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1947.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on a motion by the veteran as to clear and 
unmistakable error (CUE) in a January 16, 1998, Board 
decision.  
 

FINDINGS OF FACT

1.  A January 16, 1998, Board decision found the claim for 
service connection for bilateral hearing loss to be not well-
grounded and denied this claim. 

2.  The moving party has alleged no specific error in the 
January 16, 1998, Board decision.


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the January 16, 1998, Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that clear and unmistakable error was 
committed in a January 16, 1998, Board decision.  This 
decision found that that the veteran's claim for service 
connection for bilateral hearing loss was not well-grounded 
and denied this claim. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
denied.

38 C.F.R. § 20.1404(b) (1999).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (1999).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

A review of the argument received from the veteran since the 
January 16, 1998, Board decision does not reveal any specific 
allegations of error of fact or law in that Board decision.  
Instead, these statements express disagreement as to how the 
facts were weighed or evaluated.  Such arguments are not 
clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  

The veteran has specifically contended that lay statements 
and a 1995 statement from a doctor are enough to establish a 
connection between a current hearing loss and work on a rifle 
range during service.  While the statements of a lay witness 
may show a continuity of symptoms, an opinion from a 
physician or other trained medical professional is required 
to link that lay witness description to current disability.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  There is no 
such opinion in this case.  

The veteran has also noted that a doctor wrote that he had a 
hearing loss for many years.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  Such a 
history does not constitute evidence of a connection required 
for a well grounded claim.  LeShore v. Brown, 8 Vet App 406, 
409 (1995).  

Even if the comment that the veteran had a hearing loss for 
many years was the opinion of the doctor, it does not connect 
the 1995 findings to service, which the veteran left in 1947.  
The veteran is simply asking the Board to speculate on a 
connection.  There is no actual evidence of a connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board takes this occasion to reemphasize to the veteran 
that a well grounded claim requires evidence which connects 
the current disability to disease or injury during service; 
and this evidence must come from a professional with the 
training and expertise to competently express an opinion on 
the medical question of etiology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Further, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  Thus, the obtaining of the "advisory 
medical opinion from an independent medical expert" 
requested by the veteran in his March 1998 statement could 
not form the basis for revision of the Board decision in 
question.  38 C.F.R. § 20.1403(b)(1) (1999).  Therefore, in 
the absence of the specific type of allegations required 
under 38 C.F.R. § 20.1404(b), the motion must be denied.  


ORDER

The motion for revision of the January 16, 1998, Board 
decision,  which denied service connection for a bilateral 
hearing loss, on the grounds of CUE is denied.  



		
	CLIFFORD R. OLSON
Acting Member, Board of Veterans' Appeals


 


